December 20, 1926. The opinion of the Court was delivered by
Plaintiff brought action for foreclosure of a mortgage of real estate. In his answer, the defendant alleged certain payments on the mortgage debt to one Kroeg, agent of plaintiff. These payments were denied by plaintiff; she contending that Kroeg was not her agent. By consent of the parties, the cause was referred to F.K. Myers, Esq., one of the masters in equity for Charleston county. The master found the facts to be as contended by the defendant. The plaintiff excepted, and the masters' report was confirmed by the Circuit Judge, Hon. R.W. Memminger, now deceased.
Since the defendant has in his favor concurrent findings as to the facts by both the master and circuit Judge, the burden is upon the plaintiff, as appellant, to satisfy the Court that there was error as to these findings. This the appellant has failed to do.
The legal issues involved in the cause are identical with those already passed upon by the Court, in Cogswell v.Cannady, 135 S.C. 365; 133 S.E., 834.
It is the judgment of this Court that the exceptions be overruled, and that the decree of Judge Memminger be affirmed.
MESSRS. JUSTICES WATTS and STABLER, and MR. ACTING ASSOCIATE JUSTICE RAMAGE, concur.
MR. JUSTICE COTHRAN dissents.